DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-9,12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref ( US Pat.10,952,031) in view of Baligh et al. (US Pat.9,668,194).
In claims 1,6,12 Maaref discloses a data transmission method, comprising:
receiving, by first user equipment, a transport block sent by a network device to second user equipment, wherein the transport block comprises at least one first code block group (CBG) that was not received by the second UE (see abstract; a first UE receives 
sending, by the first user equipment, at least one third CBG to the second user equipment, wherein the third CBG is a first CBG correctly received by the first user equipment from the network device (see fig.7; step 724 &726; col.12; lines 29-33; the CUE that successfully decodes the packet and  forwards the cooperation information  to the Target UE. See further in col.7; lines 7-13; the UE once has tried to decode the data message, will forward some information ( third CBG ) to the Target UE); and wherein the first control information is further used to indicate a time-frequency resource used when the first UE sends the second CBG ( see fig.4; step 464, col.9; lines 20-25; the first UE uses a second spectrum band ( a time frequency resource) to transmit a portion of DL information to the target UE).
Maaref  does not disclose receiving, by the first user equipment, first control information sent by the second user equipment, wherein the first control information is used to instruct the first user equipment to send at least one second CBG to the second user equipment, and the second CBG is the first CBG; 
Baligh et al. discloses in fig.6, col.15; lines 29-37, a helper UE 104 A ( a first UE) receives data from base station 108A, decodes the data and forwards the data to each of UE 104b-d (second Ue).  In col.17; lines 12-17, the helper UE 104a receives contents directly from the BS 108, forwards the content via D2D communication to any target UE that 
In claims 3,8,14 Maaref discloses the sending, by the first user equipment, at least one third CBG to the second user equipment by using the transmission parameter (see fig.6; col.11; lines 47-55; steps 638,640,642; the CUE performs channel estimation, RSRP base power control (transmission parameters) for subsequent D2D transmission to the target UE).
In claims 4,15 Maaref discloses sending, by the first user equipment, second control information to the network device, wherein the second control information is used to indicate the first CBG failing to be received by the first user equipment, and/or the second control information is used to indicate the first CBG correctly received by the 
In claims 2,7,13 Maaref discloses determining, by the first user equipment, based on an arrangement location of the at least one third CBG in the at least one second CBG, a time domain location of the at least one third CBG on the time-frequency resource ( see fig.3A; col.8; lines 8-12; the scheduler 450 decides where in time and frequency the UE ‘s resource blocks will be transmitted); and mapping, by the first user equipment, the at least one third CBG onto the time-frequency resource, and sending the at least one third CBG to the second user equipment ( see fig.3A; col.7; lines 47-55; the subcarrier mapping and grouping block 411 groups and maps symbols based on the resource assignment by the scheduler 450).
 In claim 9, Maaref discloses receiving, by the second user equipment, at least one fourth CBG sent by the network device, wherein the at least one fourth CBG is a first CBG failing to be received by all of the at least one first user equipment from the network device (see fig.4; step 460; col.9; lines 10-14; a group of CUE and Target UE /the CCCG as shown in fig.2 receives multicast signal from a TRP. The multicast signal includes information targeted to at least one target UE. In step 464; col.9; lines 20-25; at least a portion of DL information (a fourth CBG) is sent to the target UE when the target UE, as being shown in fig.8, step 840, does not successfully receive the packet).
s 5,16 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref (US Pat.10,952,031) in view of Baligh et al. (US Pat.9,668,194), and further in view of Sundararajan et al. (US Pub. 2018/0287744).
In claims 5,16 Maaref does not disclose wherein the second control information comprises a bitmap, one bit in the bitmap corresponds to one first CBG; and when the bit is a first value, it indicates that the first CBG corresponding to the bit is correctly received by the first user equipment, and when the bit is a second value, it indicates that the first CBG corresponding to the bit fails to be received by the first user equipment. Sundararajan et al. discloses in fig.8, steps 802,804; fig.9; steps 906,908; par[0084-0086] an eNB transmits a transport block including code blocks to a UE. The eNB receives HARQ feedback from the UE. The HARQ feedback includes a single bit indicating whether the transport block is successfully received. In para[0089], a bit map is used to indicate whether a corresponding code block is retransmitted (a bitmap, one bit in the bitmap corresponds to one first CBG; and when the bit is a first value, it indicates that the first CBG corresponding to the bit is correctly received by the first user equipment, and when the bit is a second value, it indicates that the first CBG corresponding to the bit fails to be received by the first user equipment). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Sundararajan et al. with that of Maaref to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413